Appeal by the defendant from a judgment of the County Court, Suffolk County (Hurley, J.), rendered December 18, 1990, convicting him of sexual abuse in the first degree (five counts) and sexual abuse in the second degree (three counts), after a nonjury trial, and imposing sentence.
*567Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Balletta and O’Brien, JJ., concur.